Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 1 of 6
              Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 2 of 6




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

------------------------------------------------------
                                                         :   COURT OF COMMON PLEAS
STANLEY GOLDFARB, M.D.                                   :   OF PHILADELPHIA COUNTY, PA
          Plaintiff,                                     :
                                                         :   CIVIL ACTION
v.                                                       :
                                                         :   MAY TERM, 2020
HARRISON A. KALODIMOS, M.D.                              :   NO. 01785
          Defendant.                                     :
                                                         :   MAJOR NON-JURY
------------------------------------------------------

                                         NOTICE OF REMOVAL

         Defendant, Harrison A. Kalodimos, M.D. (“Dr. Kalodimos”), hereby gives notice of the

removal of the civil action captioned, Stanley Goldfarb, M.D. v. Harrison A. Kalodimos, M.D.,

May Term, 2020, No. 01785, from the Court of Common Pleas of Philadelphia County,

Pennsylvania, to the United States District Court for the Eastern District of Pennsylvania. This

Notice of Removal is filed pursuant to 28 U.S.C. §§1441(a) and 1446. As grounds for removal,

the removing Defendant states as follows:

         1.       The present civil action was commenced by Plaintiff, Stanley Goldfarb, M.D.

(“Plaintiff” or “Dr. Goldfarb”), on May 28, 2020, by filing a Writ of Summons in the Court of

Common Pleas, Philadelphia County, Pennsylvania. A true and correct copy of the Writ is

attached hereto as Exhibit A.

         2.       Plaintiff filed a Complaint on or about October 20, 2020, at true and correct copy

of which is attached hereto as Exhibit B.

         3.       The docket reflects that Dr. Kalodimos was served with Plaintiff’s Complaint on

or about October 24, 2020, via Certified Mail, return receipt requested, at his home located at

3874 Scott Lane, Gig Harbor, WA 98335.


#11822596.1(171613.001)
             Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 3 of 6




        4.       A true and correct copy of the Philadelphia Action docket is attached hereto as

Exhibit C.

        5.       On November 2, 2020, the Common Pleas Court entered a Case Management

Order, a true and correct copy of which is attached hereto as Exhibit D.

        6.       The Complaint, filed on October 20, 2020, and served on October 24, 2020, was

an initial pleading for purposes of §1446(b) and was the first pleading, motion, order or other

paper from which it could be ascertained that the action was removable. See, e.g., Sikirica v.

Nationwide Ins. Co., 416 F.3d 214, 223 (3d Cir. 2005) (holding “a writ of summons alone can no

longer be the ‘initial pleading’ that triggers the 30–day period for removal under the first

paragraph of 28 U.S.C. § 1446(b)”).

        7.       This is a civil action over which this Court has original jurisdiction pursuant to 28

U.S.C. §1332 in that the real parties which are not fraudulently joined or nominal parties are

citizens of different states and the amount in controversy exceeds $75,000, exclusive of interest

and costs.

        8.       Pursuant to 28 U.S.C. §1446(a), a true and correct copy of the Philadelphia

Action docket is attached hereto as Exhibit C, and true and correct copies of all process,

pleadings and orders received by Defendant are attached hereto as Exhibits A through D.

                          This Notice is Timely Filed in Accordance With § 1446

        9.       This Notice of Removal is timely because it is filed within thirty (30) days of the

date on which removing defendant, Dr. Kalodimos, received an initial pleading, motion, order or

other paper from which it could be ascertained that the action was removable. 28 U.S.C. §

1446(b).

        10.      Further, this Notice of Removal is being filed within one year of the

commencement of this action by plaintiff on May 28, 2020. 28 U.S.C. § 1446(b).

                                                   -2-
#11822596.1(171613.001)
            Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 4 of 6




                                        Diversity of Citizenship

         11.     As set forth more fully below, complete diversity of citizenship exists between the

Plaintiff and the Defendant.

         12.     This diversity of citizenship existed at the time this action was commenced on

May 28, 2020, and continues to the time of the filing of this Notice of Removal.

         13.     It is believed and therefor averred that at the time this action was commenced, at

the time Plaintiff’s Complaint was filed, and at the time this Notice of Removal is being filed,

Plaintiff was and is a citizen of the Commonwealth of Pennsylvania, residing at 801 Muirfield

Road, Bryn Mawr, Pennsylvania 19010. See Docket, Ex. C.

         14.     At the time this action was commenced, at the time Plaintiff’s Complaint was

filed, and at the time this Notice of Removal is being filed, Defendant was and is a citizen of the

State of Washington, residing at 3874 Scott Lane, Gig Harbor, Washington 98335. See Docket,

Ex. C.

         15.     “A natural person is deemed to be a citizen of the state where he is domiciled.”

Zambelli Fireworks Mfg. Co., Inc. v. Wood, 592 F.3d 412, 419 (3d Cir. 2010) (citations omitted).

         16.     There is and has been, since the date Plaintiff commenced this civil action,

complete diversity of citizenship between Plaintiff (a citizen of the Commonwealth of

Pennsylvania) and Defendant (a citizen of the State of Washington).

                                       Amount in Controversy

         17.     A reasonable reading of the Plaintiff’s claims as set forth in the Complaint

demonstrates that the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         18.     Specifically, Plaintiff has alleged that as a result of Defendant’s alleged false

written statements, knowing and/or reckless conduct, and willful and malicious defamation:

                 (a)      Plaintiff was injured in his business trade and/or profession;

                                                   -3-
#11822596.1(171613.001)
            Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 5 of 6




                 (b)      Criminal behavior has been “imputed” to Plaintiff;

                 (c)      “Plaintiff has suffered irreparable damage to his reputation, as well as

                          embarrassment and humiliation[;]”

                 (d)      Others have been lead to believe that Plaintiff “was unprofessional, a liar,

                          and that he was shielding the University of Pennsylvania from accusations

                          of sexual harassment and racial discrimination[;]” and

                 (e)      Plaintiff has suffered “loss of credibility as a professor of medicine and as

                          a physician[,]” among other unspecified damages.

See Complaint, Ex. B, at ¶¶ 53-56, 59, 62.

        19.      Plaintiff has alleged knowing, intentional, malicious, reckless, and willful conduct

by Defendant, see id. at ¶¶ 53-56, 59, 62, for which he seeks actual damages in excess of

$50,000.00, plus attorney’s fees and exemplary and punitive damages. Id. at pp. 12-13.

        20.      In determining the amount in controversy, the Court must first look to the

complaint to assess the damages demanded by the plaintiff. If the complaint is open-ended and

does not allege a specific amount, the court must perform an independent appraisal of the value

of the claim. The amount in controversy “is not measured by the low end of an open-ended

claim, but rather by a reasonable reading of the value of the rights being litigated.” Angus v.

Shiley Inc., 989 F.2d 142, 145-46 (3d Cir. 1993); see 28 U.S.C. § 1446(c); Tuckey v. Intermatic,

Inc., 2014 U.S. Dist. LEXIS 8952, *6-7 (M.D. Pa. Jan. 24, 2014).

        21.      Where a plaintiff has not specifically demanded a sum in excess of the

jurisdictional limits in the initial pleading, removal of the action is proper “if the district court

finds, by the preponderance of the evidence, that the amount in controversy exceeds” the

jurisdiction threshold. 28 U.S.C. § 1446(c)(2)(B).



                                                   -4-
#11822596.1(171613.001)
            Case 2:20-cv-05667-JHS Document 1 Filed 11/13/20 Page 6 of 6




        22.      Notwithstanding Defendant’s contest thereof, considering the nature of Plaintiff’s

claimed damages and the claimed economic impact of the conduct alleged, the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

        23.      Therefore, as to said claims and causes of action of Plaintiff, jurisdiction is vested

in this Court and Defendant is entitled to removal. 28 U.S.C. §§ 1332 and 1441.

        24.      Venue is properly laid in this district pursuant to 28 U.S.C. § 1441(a).1

        25.      Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being served

upon Plaintiff, the only other party to this action, and a certified copy will be filed with the Court

of Common Pleas of Philadelphia County, Pennsylvania.

        WHEREFORE, this Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) based on the

complete diversity of citizenship between the Plaintiff and the Defendant, and removal pursuant

to 28 U.S.C. § 1441(a) is appropriate.


                                                    Respectfully submitted,

                                                    WILENTZ, GOLDMAN & SPITZER, P.A.

Date: November 12, 2020                             BY:       Daniel S. Bernheim
                                                              Daniel S. Bernheim, 3d, Esquire
                                                              Katherine A. Hopkins, Esquire
                                                              Identification Nos. 32736 & 314327
                                                              Two Penn Center Plaza, Suite 910
                                                              Philadelphia, PA 19102
                                                              Phone: 215-636-4468
                                                              Fax: 215-636-3999
                                                              dbernheim@wilentz.com
                                                              khopkins@wilentz.com
                                                              Counsel for Defendant,
                                                              Harrison A. Kalodimos, M.D.



1
  Defendant does not concede that this court has personal jurisdiction over the Defendant or that venue in
Pennsylvania is proper. Defendant merely acknowledges that under 28 U.S.C. § 1441(a), this is “the district court of
the United States for the district and division embracing the place where such action is pending.” 28 U.S.C.A. §
1441(a).
                                                        -5-
#11822596.1(171613.001)
